DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 04/13/2022, claims 1, 9-11, 18 and 20 were amended. Therefore, claims 1-20 remain pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1 and 11 recite the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:




1. A non-transitory computer-readable medium comprising computer software implemented system for establishing and operating a fantasy sports betting contest application platform providing a multi-round betting contest, where the computer software is executed on a plurality of computers, including a user interface, in conjunction with processors, memory, bus elements and a network connection, the computer software comprising: 

code establishing a betting contest system configured to establish, operate and maintain one or more betting contests including a plurality of contestants and two or more contest rounds, each contest associated with a plurality of real-world competitors scheduled to compete in a set of real-world competition events, up to one or more contestant round winners per contest round, and up to one or more contestant winners of the entire betting contest (method of organizing human activity), wherein the betting contest system further comprises:
a contest management module, configured to establish, or create and initialize, the one or more betting contests, inclusive of specifying and setting one or more betting contest parameters, such as including competition category, number of contest rounds, and amount of contest wager and entry fee (method of organizing human activity);

a contestant management module, configured to enter contestants into the betting contest and manage contestant profiles, preferences and default settings (method of organizing human activity);

a user account module, configured to establish, or create and initialize, and associate one of a plurality of contestant user accounts with each contestant of the plurality of contestants in a given betting contest, and further configured to manage the plurality of user accounts associated with contestants in the given betting contest, including maintenance of account balances for all user accounts associated with the plurality of contestants, crediting and deducting amounts from the user account balances based on wagers, wager pots, and sets of round winners and contest winners determined for a betting contest (method of organizing human activity);

a contest wager module, configured to collect, receive and manage the contest wager and entry fee and contestant selections of and changes to selections of one or more  competitors selected for a contestant fantasy sports team roster in a given betting contest by the plurality of contestants, and wherein the competitor selections made by the plurality of contestants are locked with no further changes to competitor selections allowed upon commencement of the set of real-world competition events (method of organizing human activity);

a contest wager pot module, configured to form a first wager pot and a second wager pot for a given betting contest, wherein the first and second wager pots comprise respective portions of the total wager entry fees for the plurality of contestants, less some percent retained by the house, and wherein the second wager pot is further divided among the rounds of the betting contest, and then further subdivided among the round winners (method of organizing human activity);

a sports player performance module, configured to obtain a set of performance metrics results for the plurality of selected competitors from at least two or more independent sources of competitor performance metrics information (method of organizing human activity); and

a contest outcome module, configured to:
identify sets of one or more round winners and one or more contest winners upon conclusion of a respective round or contest, by reviewing and comparing sets of performance metrics results provided by the sports player performance module (mental process), 

determine one or more sets of contestant winners based on the contestant winners having a fantasy score higher than the house fantasy score for the given round or contest (mental process), 

provide round-payouts to round winners from the second wager pot, with round-payouts divided equally amongst the round winners (method of organizing human activity), and to 

enable a subset of round winners of the plurality of contestants to collectively agree to end a given betting contest early and split the first wager pot, upon a remaining number of contestants comprising round winners falling below a set threshold in any given round (mental process).

11. A method, implemented by computer software, for establishing and operating a fantasy sports betting contest platform, the software application comprised of computer readable instructions, wherein the computer readable instructions, when executed on one or more computer processors, in conjunction with one or more non-transitory computer-readable media storage memories, bus elements, network connections and user interfaces, cause the software application to perform the method comprising the steps of: 
establishing, operating and maintaining one or more betting contests including a plurality of contestants and two or more contest rounds, each contest associated with a plurality of real-world competitors scheduled to compete in a set of real-world competition events, up to one or more contestant round winners per contest round, and up to one or more contestant contest winners, wherein contestant round winners have a round fantasy score that beats the round fantasy score of the house in a given round and contest winners have a final contest fantasy score that beats the final contest fantasy score of the house (method of organizing human activity); 
establishing, or creating and initializing, the one or more betting contests, inclusive of specifying and setting one or more betting contest parameters, including competition category, number of contest rounds, and amount of contest wager and entry fee (method of organizing human activity); 
entering contestants into the betting contest and managing contestant profiles, preferences and default settings (method of organizing human activity); 
establishing, or creating and initializing, a plurality of contestant user accounts and associating one user account with each contestant of the plurality of contestants in the given betting contest (method of organizing human activity); 
managing the plurality of user accounts associated with contestants in the given betting contest, including maintaining account balances for all user accounts associated with the plurality of contestants, and crediting and deducting amounts from the user account balances based on wagers, wager pots, and sets of round winners and contest winners determined for a betting contest (method of organizing human activity); 
collecting, receiving and managing the contest wager and entry fee and contestant selection of and changes to selections of one or more competitors selected for a given round of the given betting contest by each of the plurality of contestants, and wherein the competitor selections made by the plurality of contestants are locked with no further changes to competitor selections allowed upon commencement of the set of real-world competition events (method of organizing human activity);
forming a first wager pot and a second wager pot for each given betting contest, wherein the first and second wager pots each comprise respective portions of a total sum of the contest wagers or entry fees paid by the plurality of contestants, less some percent retained by the house, and wherein the second wager pot is further divided among the rounds of the betting contest, and then further subdivided among the respective contestant round winners (method of organizing human activity); 
obtaining a set of performance metrics results for the plurality of selected competitors from at least two or more independent sources of competitor performance metrics information (mental process); and 
identifying sets of one or more contestant round winners and one or more contestant contest winners upon conclusion of a respective round or contest, by reviewing and comparing sets of performance metrics results provided the plurality of selected competitors, and determining one or more sets of contestant winners based on the contestant winners having a fantasy score higher than the house fantasy score for the given round or contest (mental process); 
paying to contest round winners a round- payout amount from a second wager pot, with round-payouts divided equally amongst the round winners (method of organizing human activity); and 
providing to a subset of contest round winners an option to collectively agree to end a given betting contest early and to split a first wager pot, upon a remaining number of contestant round winners falling below a set threshold in any given round (method of organizing human activity).

The limitations in claims 1 and 11 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a plurality of computers, a user interface, one or more computer processors, one or more non-transitory computer-readable media storage memories, bus elements and a network connection, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-10 and 12-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a plurality of computers, a user interface, one or more computer processors, one or more non-transitory computer-readable media storage memories, bus elements and a network connection, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 (and claims 2-10 and 12-20 as being dependent on claims 1 and 11 respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the entire betting contest".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation "the betting contest".  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the total wager entry fees".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation "the plurality of selected competitors".  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the contestant winners".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the round fantasy score of the house ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the final contest fantasy score of the house ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the given betting contest ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the plurality of user accounts ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the competitor selections ".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim amendments render the claim lacking of any claim limitations and therefore the claim does not further limit the claim from which it depends. 
The action considers the claims as best understood. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/13/2022, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Upon further consideration, new grounds of rejection under 35 U.S.C. 101 and 112 are set forth below, thus, this action is being made NON-FINAL to afford Applicant an opportunity to response to the new grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715